Citation Nr: 1801900	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-16 083		DATE
		

THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, specifically spondylolysis L5-S1, and if so, whether service connection is warranted.  


REMAND

The Veteran served on active duty from October 1970 to February 1971 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing before the Board in October 2017.  A transcript of that hearing has been associated with the claims file.  

Analysis

In the March 2015 representative statement, the Veteran's representative noted that the Veteran has medical records at Fort Dix, New Jersey that would provide new and material evidence.  Prior to a decision on the merits, the RO should attempt to obtain and associate with the claims file any outstanding medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim file all outstanding records from Fort Dix, New Jersey.  All attempts to obtain these records should be documented in the claims file.  If the records cannot be obtained, a formal finding of unavailability should be documented.  
  
2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

